                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                               DOC #:
                                                               DATE FILED: 03/20/2019
 KENNETH GRIGGS,

                                 Plaintiff,                  18-CV-0811 (VEC) (OTW)
                     -against-                            ORDER ADOPTING REPORT &
                                                             RECOMMENDATION
 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

VALERIE CAPRONI, United States District Judge:

       Pro se Plaintiff Kenneth Griggs commenced this action seeking review of the denial of

his application for supplemental security income (“SSI”). Dkt. 2. On February 16, 2018, this

Court referred the action to Magistrate Judge Andrew J. Peck. Dkt. 7. Upon Magistrate Judge

Peck’s retirement, the case was reassigned to Magistrate Judge Ona T. Wang. Notice of

Reassignment (docket entry dated March 5, 2018). Judge Wang directed the parties to file a joint

stipulation by December 7, 2018, with Plaintiff’s response to the Commissioner’s initial draft

due by November 23, 2018. Dkt. 20. On December 7, 2018, because Plaintiff failed to respond

to the Commissioner’s initial draft, the Court directed the Commissioner to file her portion of the

stipulation as a motion for judgment on the pleadings, with Plaintiff’s opposition due on

December 21, 2018. Dkt. 22.

       On December 7, 2018, the Commissioner moved for judgment on the pleadings,

contending that (1) the administrative record was adequately developed, (2) substantial evidence

supported the Administrative Law Judge’s (ALJ’s) conclusion that Plaintiff was capable of

performing light work, and (3) the ALJ was not biased against Plaintiff based on his

incarceration. Dkt. 23 at 16, 19, 26–27. Plaintiff did not file an opposition to the Government’s

motion, and on February 12, 2019, Judge Wang issued a Report and Recommendation (R&R)
finding in favor of the Commissioner on all three issues and recommending that the

Commissioner’s motion be granted. R&R (Dkt. 24) at 41–42.

        The R&R notified Plaintiff that, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of

Civil Procedure 72(b), his deadline to file an objection to the R&R was fourteen days from the

date of receipt of the R&R. The R&R was mailed to Plaintiff on February 13, 2019. Notice of

Mailing (docket entry dated February 13, 2019). More than a month has elapsed since the

mailing, and Plaintiff has neither filed any objections to Judge Wang’s R&R nor requested an

extension.

                                            DISCUSSION

        In reviewing a report and recommendation, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1). When no objections are made to a magistrate judge’s report, a district court may

adopt the report so long as “there is no clear error on the face of the record.” Fed. R. Civ. P.

72(b), Advisory Committee’s Notes (1983) (“When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”); Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211 (S.D.N.Y. 2013).

Failure to file timely objections to the report of the magistrate judge also constitutes a waiver of

those objections,1 although the Court may exercise its discretion to consider waived arguments.

See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); Caidor v. Onondaga Cty., 517 F.3d 601, 603–

05 (2d Cir. 2008) (citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir.

1989) (per curiam)).


1
        In this case, Magistrate Judge Wang’s decision expressly warned that failure to file
objections within fourteen days will result in a waiver of objections and will preclude appellate
review. R&R at 43.
                                                   2
                                         CONCLUSION

       Upon careful review of the R&R and the record, the Court finds no clear error and

agrees with Judge Wang’s findings. Accordingly, the thorough and well-reasoned R&R is

adopted in full, and Defendant’s motion for judgment on the pleadings is GRANTED. The

Clerk of Court is respectfully directed to terminate all pending deadlines and motions, close the

case, and mail a copy of this order to Plaintiff.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. U.S., 369 U.S. 438, 444–45 (1962).

SO ORDERED.
                                                        _________________________________
Date: March 20, 2019                                          VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                    3
